DETAILED ACTION
In the Final Rejection mailed 5/10/2022, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/21/2022 has been entered.
Response to Amendment
The amendment to the claims filed 6/21/2022 has been entered: 
Claims 1-8, 10, 12-17, and 19 are active.
Claims 9, 11, 18, and 20 are cancelled.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Yeates does not teach the claim limitation that “the one-piece magazine body is configured with one or more through holes located on a edge between two adjoining sides of the a plurality of sides of the one-piece magazine body such that each of the one or more through holes is visible on both of the two adjoining sides” because each of the apertures 128 of Yeates, as shown in Figs. 1-6, are located on only one side of the magazine body instead of on two adjoining sides and therefore can only be seen or visible on one side of the magazine body. The examiner respectfully disagrees. 
Yeates explicitly states that “each of the core apertures/recesses 128 provides a window into the core cavity 125 and the magazine cavity 105. In this manner, a user can easily see the magazine follower 140 and any rounds contained within the magazine cavity 105” (par. 118 lines 9-13). Further, Yeates explicitly states that “it should be understood and appreciated that the number, size, shape, and placement of the core apertures/recesses 128 is a design choice” (par. 113 lines 2-5). As such, Yeates not only recognizes a specific benefit for incorporating the apertures 128 into the magazine body, but also clearly indicates that the placement of the apertures 128 is a design choice. Additionally, it has been held that the particular placement of a component or part of a device is unpatentable when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, Yeates would have suggested to one of ordinary skill in the art that apertures may be located on an edge between two adjoining sides of the magazine body of the modified Musgrave as a matter of design choice without modifying the operation of the magazine body and for the purpose of enabling a user to easily see the magazine follower and any rounds contained within the magazine cavity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-8, 10, 14-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a plurality of sides” in line 2. There is insufficient antecedent basis for this limitation in the claim. A plurality of sides of the one-piece magazine body was already recited in claim 1, from which claim 4 depends, rendering unclear whether applicant is referring to the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body is on one of the plurality of sides of the one-piece magazine body.
Claims 5-8 are rejected for depending from an indefinite claim.
Claim 10 recites the limitation “an edge between two adjoining sides of a plurality of sides” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. An edge between two adjoining sides of a plurality of sides of the one-piece magazine body was already recited in claim 1, from which claim 10 depends, rendering unclear whether applicant is referring to the previously claimed edge or a different edge, the previously claimed adjoining sides or different adjoining sides, and the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body is on the edge between the two adjoining sides of the plurality of sides of the one-piece magazine body.
Claim 14 recites the limitation “a plurality of sides” in line 2. There is insufficient antecedent basis for this limitation in the claim. A plurality of sides of the one-piece magazine body was already recited in claim 13, from which claim 14 depends, rendering unclear whether applicant is referring to the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body is on a back side or a front side of the plurality of sides of the one-piece magazine body.
Claim 15 recites the limitation “a plurality of sides” in line 2. There is insufficient antecedent basis for this limitation in the claim. A plurality of sides of the one-piece magazine body was already recited in claim 13, from which claim 15 depends, rendering unclear whether applicant is referring to the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body is on a left side or a right side of the plurality of sides of the one-piece magazine body.
Claim 16 recites the limitation “a plurality of sides” in line 2. There is insufficient antecedent basis for this limitation in the claim. A plurality of sides of the one-piece magazine body was already recited in claim 13, from which claim 16 depends, rendering unclear whether applicant is referring to the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body extends a partial length of one of the plurality of sides of the one-piece magazine body.
Claim 17 recites the limitation “a plurality of sides” in line 2. There is insufficient antecedent basis for this limitation in the claim. A plurality of sides of the one-piece magazine body was already recited in claim 13, from which claim 17 depends, rendering unclear whether applicant is referring to the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body extends a full length of one of the plurality of sides of the one-piece magazine body.
Claim 19 recites the limitation “an edge between two adjoining sides of a plurality of sides” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. An edge between two adjoining sides of a plurality of sides of the one-piece magazine body was already recited in claim 13, from which claim 19 depends, rendering unclear whether applicant is referring to the previously claimed edge or a different edge, the previously claimed adjoining sides or different adjoining sides, and the previously claimed plurality of sides or a different plurality of sides. For examination, it was assumed that applicant intended to claim that the first portion of the one-piece magazine body is on the edge between the two adjoining sides of the plurality of sides of the one-piece magazine body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave (US 4109401), herein ‘Musgrave’, and further in view of Theodore (US 3758978), herein ‘Theodore’, and Yeates et al. (US 2021/0080204), herein ‘Yeates’. 
Regarding claims 1-3 and 13, Musgrave discloses a device (Fig. 1) implementable on a firearm (col. 1 lines 63-65), comprising: 
a magazine (Fig. 1; col. 1 line 51) comprising a monolithic, one-piece magazine body (1) configured to contain a plurality of rounds of ammunition cartridges (100) therein, 
wherein a first portion of the one-piece magazine body is transparent such that a content of the magazine is visible through the first portion (Fig. 1; col. 1 lines 53-54), 
wherein the one-piece magazine body is made of a transparent polymer material (col. 1 lines 53-54), and
wherein a surface of the first portion of the one-piece magazine body is not textured to result in the first portion of the one-piece magazine body being transparent (Fig. 1; col. 1 lines 53-54).
Musgrave does not expressly teach wherein a remaining, second portion of the one-piece magazine body is opaque and non-see-through such that the content of the magazine is not visible through the second portion, wherein a surface of the second portion of the one-piece magazine body is textured to result in the second portion of the one-piece magazine body being non-transparent.
Theodore teaches that it is known in the art to utilize plates (24) made of transparent material in order to enable a user to readily ascertain the number of cartridges (27) remaining in a magazine (col. 4 lines 1-5), where only a narrow elongated portion (25) of the plates (24) is allowed to remain transparent, while the remaining areas (26) of the plates (24) are sandblasted to render them opaque (col. 4 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second portion of the one-piece magazine body of Musgrave to be textured as taught by Theodore in order to result in the second portion of the magazine body being non-transparent (Theodore; col. 4 lines 7-10), thereby concealing from view the interior of the magazine while enabling the number of cartridges to be readily viewed through the transparent first portion (Theodore; col. 4 lines 10-15) and permitting easy counting of the cartridges in the magazine without encountering the known drawbacks of a fully transparent magazine, such as reflecting the sun (Musgrave; col. 1 line 66 – col. 2 line 1).
Musgrave also does not expressly teach one or more through holes located on an edge between two adjoining sides of a plurality of sides of the one-piece magazine body such that each of the one or more through holes is visible on both of the two adjoining sides.
Yeates teaches a magazine (100) comprising a plurality of apertures (128) extending into a magazine cavity (105) through walls (121, 122, and 126) of the magazine (100), wherein the number, size, shape, and placement of the apertures (128) is a design choice (par. 113), and wherein the apertures (128) provide a window into the magazine cavity (105) so that a user can easily see a magazine follower (140) and any rounds contained within the cavity (par. 118). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magazine body of the modified Musgrave with one or more through holes located on an edge between two adjoining sides of the magazine body such that each of the one or more through holes is visible on both of the two adjoining sides as taught by Yeates in order to provide a window into the magazine so that a user can easily see a magazine follower and any rounds contained within the magazine (Yeates; par. 118) and since it has been held that the particular placement of a component or part of a device is unpatentable and an obvious matter of design choice when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 4, Theodore, are applied above, discloses wherein the first portion of the one-piece magazine body is on one of the plurality of sides of the one-piece magazine body (Fig. 1; the narrow elongated transparent portion is shown on a side of the firearm).
Regarding claims 5 and 14, the modified Musgrave does not expressly teach wherein the first portion of the one-piece magazine body is on a back side or a front side of the plurality of sides which faces a back end or a front end of the firearm, respectively, when the magazine is attached to the firearm.
However, Musgrave further discloses an embodiment of a magazine (Fig. 3) comprising a see-through magazine body (13) where the remaining cartridges (103) are viewed through the rear of the magazine body (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first portion of the one-piece magazine body to be on a back side or a front side of the magazine body as taught by Musgrave in order to enable a user to count the number of cartridges remaining in the magazine by looking at the rear of the magazine. Additionally, it has been held that the particular placement of a component or part of a device is unpatentable and an obvious matter of design choice when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 6 and 15, Theodore, as applied above, discloses wherein the first portion of the one-piece magazine body is on a left side or a right side of the plurality of sides which faces a left side or a right side of the firearm, respectively, when the magazine is attached to the firearm (Fig. 1; the narrow elongated transparent portion is shown on a side of the firearm).
Regarding claims 7 and 16, Theodore, as applied above, discloses wherein the first portion extends a partial length of the one of the plurality of sides of the one-piece magazine body (Fig. 1; the narrow elongated transparent portion is shown to extend a partial length).
Regarding claims 10 and 19, the modified Musgrave does not expressly teach wherein the first portion of the one-piece magazine body is on the edge between the two adjoining sides of the plurality of sides of the one-piece magazine body.
However, since the magazine of Musgrave is entirely transparent, a user would be capable of viewing the remaining cartridges through a first portion located on an edge between two adjoining sides of the magazine body (Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first portion of the one-piece magazine body to be on the edge between the two adjoining sides of the magazine body of Musgrave in order to enable a user to count the number of cartridges remaining in the magazine by looking at either the side or the back of the magazine. Additionally, it has been held that the particular placement of a component or part of a device is unpatentable and an obvious matter of design choice when modifying the placement of the component or part would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Regarding claim 12, the modified Musgrave further discloses a base plate (Fig. 1; bottom of magazine body 1 to which follower spring 7 is attached), wherein the one-piece magazine body has a first distal end (Fig. 1; lower portion of magazine body 1 opposite feed lip 3) and a second distal end (Fig. 1; upper portion of magazine body 1 at feed lip 3) opposite the first distal end, and wherein the base plate is coupled to the first distal end.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave (US 4109401) in view of Theodore (US 3758978) and Yeates et al. (US 2021/0080204) as applied to claims 4 and 13 above, respectively, and further in view of Cook, Jr. et al. (US 2016/0123687), herein ‘Cook’.
Regarding claims 8 and 17, the modified Musgrave discloses wherein the first portion extends a length of one of the plurality of sides of the one-piece magazine body, but does not expressly teach wherein the first portion extends a full length of one of the plurality of sides of the one-piece magazine body.
Cook teaches a firearm magazine (10) comprising a body (12) and a height (18), wherein the body comprises a vertical window, wherein the vertical window may be provided with color-changing properties such that the window can provide a transparent view into the magazine in low-light environments (par. 30), wherein the remainder of the magazine is opaque (par. 30), and wherein the window is aligned with all or a portion of the height of the magazine (par. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first portion of the modified Musgrave to extend a full length of the magazine body as taught by Cook in order to enable a user to see all of the cartridges remaining in the magazine. Additionally, it has been held that changes in size are a design consideration within the capabilities of one skilled in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Conclusion
Claims 1-8, 10, 12-17, and 19 are active. Claims 9, 11, 18, and 20 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641